Exhibit 10.1

THIS NOTE AND SECURITY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAW, AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT COVERING SUCH SECURITIES UNLESS THE ISSUER
RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THIS NOTE REASONABLY
SATISFACTORY TO THE ISSUER STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR
HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR THAT THE SALE
IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT.

MYRIAD PICTURES, INC.

SECURED PROMISSORY NOTE AND SECURITY AGREEMENT

$250,000 March 30, 2005

Los Angeles, California

FOR VALUE RECEIVED, MYRIAD PICTURES, INC. with its principal address at 1520
Cloverfield Blvd., Santa Monica, CA 90404 (hereinafter referred to collectively
as the "Company" or "Payor" unless the context indicates otherwise), promises to
pay to the order of TAG ENTERTAINMENT CORP. (the "Payee" or the "Holder"), or
permitted assigns, the principal amount of $250,000 on the earlier of (i) March
30, 2006 or (ii) six months from the date that the Payor or Payee terminates the
Letter of Intent (as described in Section 1.1 below) (the "Maturity Date"), and
unpaid interest on the unpaid principal balance hereof from the date of this
Note at the rate of 3% per annum. Payments of principal and interest shall be
made in such coin or currency of the United States of America as at the time of
payment shall be legal tender for the payment of public or private debts.

1.    Adjustments to Principal.

1.1    This Note and Security Agreement ("Note") has been delivered in
accordance with the Letter of Intent dated as of March 30, 2006 ("Letter of
Intent") executed by and between Payor and Payee .

1.2    Notwithstanding the foregoing or anything else in this Note, the
principal amount of this Note shall be reduced by the sum of (a) $25,000, plus
(b) any documented third party expenses spent directly by Payor or its
shareholders on legal and accounting fees directly related to the "Transaction"
(as defined in the Letter of Intent) in the event that either Payor or Payee
elects not to consummate the Transaction for any reason . In such event, the
principal amount of this Note shall be deemed to have been so reduced
retroactive to the date of this Note.

2.    Terms of Repayment

2.1    All payments received on account of this Note shall be applied first to
the payment of accrued interest on this Note and then to the reduction of the
unpaid principal balance of this Note. Interest shall be computed on the basis
of a year of 360 days, for the actual number of days elapsed. Payor may prepay
principal and interest on this Note at anytime without penalty or premium upon 5
days prior notice to the Holder.

2.2    If payment of the outstanding principal amount of this Note, together
with accrued unpaid interest thereon at the applicable rate of interest (as set
forth herein), is not made on the earlier to occur of (i) the Maturity Date (as
such date may be extended pursuant to the extension options set forth in Section
4 hereof) and (ii) the Accelerated Maturity Date (defined below), then interest
shall accrue on the outstanding principal amount due under this Note and on any
unpaid accrued interest due on this date of the payment in full of such amounts
(including from and after the date of the entry of judgment in favor of the
Holder in an action to collect this Note) at an annual rate equal to the lesser
of 18% or the maximum rate of interest permitted by applicable law.


--------------------------------------------------------------------------------


2.3    Notwithstanding anything to the contrary contained in this Note, Payor
shall not be obligated to pay, and the Holder shall not be entitled to charge,
collect, or receive, interest in excess of the maximum rate allowed by
applicable law. During any period of time in which the interest rate specified
herein exceeds such maximum rate, any amounts of interest collected by the
Holder in excess of such maximum rate shall be deemed to apply to principal and
all payments of interest and principal shall be recalculated to allow for such
characterization.

2.4    In the event that the date for the payment of any amount payable under
this Note falls due on a Saturday, Sunday or public holiday under the laws of
the State of California, the time for payment of such amount shall be extended
to the next succeeding business day and interest shall continue to accrue on any
principal amount so effected until the payment thereof on such extended due
date.

3.    Security. This Note is the direct obligation of the Company and is secured
by all of the assets of Payor. This Note is intended to be a valid and
enforceable security agreement in favor of Holder, and Payor hereby grants to
Holder a lien and security interest in and to all of the assets of Payor under
the laws of the State of California. The Holder of this Note shall be entitled
to all of the rights of a secured party under the laws of the State of
California, including the Uniform Commercial Code. The Payor shall execute, if
required, any and all UCC financing statements, or hereby consents to the filing
by Payor of such financing statements in the appropriate jurisdictions in order
to perfect the security agreement provided for herein.

4.    Covenants. The Company covenants and agrees that for so long as any
portion of the indebtedness evidenced by this Note, whether principal, accrued
and unpaid interest or any other amount at any time due hereunder, remains
unpaid:

4.1    Negative Covenants. The Company will not, without the prior written
consent of Payee:

(a)   Sell, transfer or in any other manner dispose of, or purchase or acquire,
any business, assets, capital stock or other property, except (i) in the
ordinary course of its business, or (ii) if (A) the transaction is a bona fide
transaction in which reasonably equivalent value is received by the Company, (B)
no Event of Default or Default (each defined hereinafter) has occurred and is
continuing or would occur after giving effect to such transaction, and (C)
payment of the principal amount of the Note and accrued and unpaid interest
thereon through the date of such payment shall have been made or provided for
from the net proceeds of such transaction.

(b)    Issue, create, incur, assume, permit, guarantee or suffer to exist any
indebtedness or other obligations for money borrowed or capital lease
obligations, except for (i) indebtedness under the Note and any extension,
renewal or refinancing thereof; (ii) trade indebtedness incurred in the ordinary
course of business; and (iii) indebtedness or other obligations for money
borrowed which are subordinated in all respects, including, but not limited to,
priority upon liquidation, to the Note.

(c)    (i) Amend the certificate or articles of incorporation or by-laws of the
Company in any manner which would impair or reduce the rights of the holders of
the Note, (ii) effect a merger or consolidation in which the Company is not the
surviving entity or (iii) liquidate, wind up its affairs or dissolve.

(d)    Directly or indirectly, enter into any transaction with or for the
benefit of an affiliate (other than on an arms'-length basis and other than the
reasonable compensation of an affiliate for services as an officer, director or
employee) prior to repayment of the Note.

4.2     Affirmative Covenants. The Company will:

(a)    Pay and discharge all lawful taxes, assessments and governmental charges
or levies imposed upon it, upon its income and profits or upon any of its
assets, before the same shall become in default, as well as all lawful claims
for labor, materials and supplies which, if unpaid, might become a lien or
charge upon such properties or any part thereof, provided, however, that the
Company will not be required to pay and discharge any such tax, assessment,
charge, levy or

2


--------------------------------------------------------------------------------


claim so long as (i) the validity, applicability and/or the amount thereof shall
be contested in good faith by appropriate proceedings, (ii) the Company, shall
have set aside on its books adequate reserves in accordance with GAAP with
respect to any such tax, assessment, charge, levy or claim so contested, and
(iii) enforcement of any lien on any assets of the Company associated with any
such taxes, assessments, charges, levies or claims shall have been effectively
stayed or fully bonded pending the final determination of any such proceedings.

(b)    Do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence, rights and franchises and to comply in
all material respects with all laws, regulations and orders of each governmental
authority having jurisdiction over the Company.

(c)    Promptly following the occurrence of a Default (as defined herein),
furnish to the Holder a statement of the Company's President or Chief Financial
Officer setting forth the details of such Default and the action which the
Company proposes to take with respect thereto.

(d)    At all times maintain true and complete records and books of account in
which all of the financial transactions of the Company are duly recorded in
conformance with GAAP.

(e)    Cooperate with the Holder and execute such further instruments and
documents as the Holder shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Note, including the grant of
the security interests in the assets of the Payor.

(f)    Comply in all material respects with (i) the applicable laws and
regulations wherever its business is conducted, the failure to comply with which
would not have a material adverse effect on Payor, (ii) the provisions of its
charter documents and by-laws , (iii) all agreements and instruments by which it
or any of its properties may be bound, the failure to comply with which would
not have a material adverse effect on Payor, and (iv) all applicable decrees,
orders and judgments.

5.    Events of Default. If any of the following events (each an "Event of
Default") shall occur:

5.1    The Company fails to pay the principal of, any installment of interest
accrued on, or any other amount at anytime owing under, the Note, as and when
the same becomes due and payable hereunder or thereunder; or

5.2    The Company defaults in the due observance or performance of or breach
any of its covenants contained in this Note; or

5.3    The Company shall (i) becomes insolvent, (ii) apply for or consent to the
appointment of, or the taking of possession by, a receiver, trustee or similar
official of or for itself or of or for all or a substantial part of its
property, (iii) make an assignment for the benefit of its creditors, (iv)
commence a voluntary case under the Federal Bankruptcy Code, as now or hereafter
in effect (the "Code"), (v) file a petition seeking to take advantage of any
other bankruptcy, insolvency, moratorium, reorganization or other similar law of
any jurisdiction ("Other Laws"), (vi) acquiesce as to, or fail to controvert in
a timely or appropriate manner, an involuntary case filed against the Company
under the Code, or (vii) take any corporate action in furtherance of any of the
foregoing; or

5.4    A proceeding or involuntary case shall be commenced, without the
application or consent of the Company thereof, in any court of competent
jurisdiction (i) under the Code, (ii) seeking liquidation, reorganization,
dissolution, winding up or composition or readjustment of its debts under any
Other Laws, or (iii) seeking the appointment of a trustee, receiver or similar
official for it or for all or any substantial part of its assets, and any such
proceeding or case shall continue undismissed, or unstayed and in effect, for a
period of 90 days; or

5.5    The liquidation or dissolution of the Company or any vote in favor
thereof is approved by the board of directors and/or shareholders of the
Company; or

5.6    A proceeding is commenced to foreclose a security interest in or lien on
any asset of the Company as a result of a default in the payment or performance
of any indebtedness of the Company in excess of $100,000, together with accrued
unpaid interest thereon and related costs; or

3


--------------------------------------------------------------------------------


5.7    An attachment or garnishment is levied against the assets of the Company
involving an amount in excess of $100,000 and the lien created by such levy is
not vacated, bonded or stayed within 5 business days after such lien has
attached to such assets; or

5.8    The Company sells all or substantially all of its assets or merges or is
consolidated with another corporation in which the Company, as the case may be,
is not the surviving corporation,

then, and in any such event the Holder of this Note may by written notice to the
Company declare the entire unpaid principal amount of this Note outstanding
together with accrued interest thereon due and payable, and the same shall,
unless such default be cured within twenty (20) days after such notice,
forthwith become due and payable upon the expiration of such twenty (20) day
period, without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived.

As used in this Note, "Accelerated Maturity Date" means any date prior to the
Maturity Date on which the principal of and any accrued and unpaid interest on
this Note is declared to be, or becomes, due pursuant to this Section 5 and
"Default" means any event that is or, with the passage of time or the giving of
notice or both, would be, an Event of Default.

6.    Suits for Enforcement and Remedies. If any one or more Events of Default
shall occur, the Holder may proceed to (i) protect and enforce Holder's rights
either by suit in equity or by action at law, or both, whether for the specific
performance of any covenant, condition or agreement contained in this Note or in
any agreement or document referred to herein or in aid of the exercise of any
power granted in this Note or in any agreement or document referred to herein,
(ii) enforce the payment of this Note, or (iii) enforce any other legal or
equitable right of the Holder. No right or remedy herein or in any other
agreement or instrument conferred upon the Holder of this Note is intended to be
exclusive of any other right or remedy, and each and every such right or remedy
shall be cumulative and shall be in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise.

7.    Corporate Obligation. It is expressly understood that this Note is solely
a corporate obligation of the Company, and that any and all personal liability,
either at common law or in equity or by constitution or statute, of, and any and
all such rights and claims against, every promoter, subscriber, incorporator,
shareholder, officer, or director of the Company, as such, are hereby expressly
waived and released by the Holder hereof by the acceptance of this Note and as a
part of the consideration for the issue hereof.

8.    Miscellaneous

8.1    The obligations to make the payments provided for in this Note are
absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever. No provision of
this Note shall alter or impair the obligations of the Company hereby.

8.2    If, following the occurrence of an Event of Default, the Holder of this
Note shall seek to enforce the collection of any amount of principal and/or
accrued interest on this Note, there shall be immediately due and payable by the
Company, in addition to the then unpaid principal of, and accrued unpaid
interest on, this Note, all costs and expenses incurred by the Holder of this
Note in connection therewith, including, without limitation, reasonable
attorneys' fees and disbursements.

8.3    No forbearance, indulgence, delay or failure to exercise any right or
remedy with respect to this Note shall operate as a waiver or as an acquiescence
in any Default, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.

8.4    This Note may not be modified or discharged (other than by payment),
except by a writing duly executed by the Company and Holder.

8.5    The headings of various sections and subsections of this Note are for
convenience of reference only and shall in no way modify any of the terms or
provisions of this Note.

4


--------------------------------------------------------------------------------


8.6    All notices required to be given to any of the parties hereunder shall be
in writing and shall be deemed to have been sufficiently given for all purposes
when presented personally to such party, sent by telecopier (with the original
timely mailed), or sent by registered, certified or express mail, return receipt
requested, to such party at its address set forth below:

If to the Company, to:

Myriad Pictures, Inc.
1520 Cloverfield Blvd., unit D
Santa Monica, CA 90404
Attn: Kirk D'Amico
Fax (310)                       

If to the Payee, to:

TAG Entertainment Corp.
9916 S. Santa Monica Blvd.
Beverly Hills, CA 90212
Attn: Steve Austin
Fax (310) 277-3720

or hereafter given to the other party hereto pursuant to the provisions of this
Note.

8.7    The Company may not delegate its obligations under this Note and such
attempted delegations shall be null and void. From and after the earlier of (i)
the consummation of the Transaction, or (ii) either party's election not to
consummate the Transaction, the Holder may assign, pledge or otherwise transfer
this Note without prior written consent of the Company. Prior to such time, the
Holder may not assign, pledge or otherwise transfer this Note without the prior
written consent of the Company. This Note inures to the benefit of Payee, its
successors and its assignee of this Note and binds the Company, and its
successors and assigns, and the terms "Payee" and "the Company" whenever
occurring herein shall be deemed and construed to include such respective
successors and assigns.

8.8    This Note shall continue to be effective or be reinstated, as the case
may be, if at any time any payment made pursuant to it is rescinded or must
otherwise be returned by the Holder upon bankruptcy or reorganization or
otherwise of the Company, all as though such payment had not been made.

8.9    THE COMPANY AND THE HOLDER EACH (I) AGREES THAT ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE SHALL BE INSTITUTED
EXCLUSIVELY IN THE APPROPRIATE STATE COURT, COUNTY OF LOS ANGELES OR IN THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF LOS ANGELES, CALIFORNIA, (II)
WAIVES ANY OBJECTION WHICH THE COMPANY MAY HAVE NOW OR HEREAFTER BASED
UPON FORUM NON CONVENIENS OR TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND (III) IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE STATE
COURT, COUNTY OF LOS ANGELES, CALIFORNIA AND THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF LOS ANGELES IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE
COMPANY AND THE HOLDER EACH FURTHER AGREES TO ACCEPT AND ACKNOWLEDGE SERVICE OF
ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN THE STATE COURT, COUNTY OF LOS ANGELES OR IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF LOS ANGELES AND AGREES THAT SERVICE OF PROCESS UPON THE
COMPANY OR THE HOLDER, MAILED BY CERTIFIED MAIL TO THEIR RESPECTIVE ADDRESSES,
SUCH SERVICE TO BECOME EFFECTIVE THREE BUSINESS DAYS AFTER SUCH MAILING, WILL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE COMPANY OR THE
HOLDER, AS THE CASE MAY BE, IN ANY SUIT, ACTION OR PROCEEDING. FURTHER, BOTH THE
COMPANY AND THE HOLDER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION TO ENFORCE THIS

5


--------------------------------------------------------------------------------


NOTE AND IN CONNECTION WITH ANY DEFENSE, COUNTERCLAIM OR CROSSCLAIM ASSERTED IN
ANY SUCH ACTION.

8.10    This Note is exchangeable, without expense, upon the surrender hereof by
the Holder at the principal executive office of the Company, for two or more new
Notes of like tenor and date (except for the principal amounts thereof)
representing in the aggregate the same principal amount as this Note, in such
denominations as shall be designated by the Holder thereof at the time of such
surrender, provided that such new Notes shall be issuable in minimum
denominations of $10,000 and integral multiples thereof.

8.11    This Note shall be construed in accordance with and governed by the laws
of the State of California without regard to principles of conflicts of law, and
cannot be changed, discharged or terminated orally but only by an instrument in
writing signed by the party against whom enforcement of any change, discharge or
termination is sought.

8.12    This Note is the binding and legal obligation of the Payor, enforceable
against it in accordance with its terms and the officer executing this Note on
behalf of the Payor has been duly authorized by the Board of Directors of the
Payor to execute this Note.

PAYOR:

MYRIAD PICTURES, INC.

By:                                                         
Name:
Title:

6


--------------------------------------------------------------------------------
